NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2027-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WILLIAM FISH,
a/k/a WILLIAM J. FISH,

     Defendant-Appellant.
_______________________

                   Submitted November 4, 2021 – Decided January 12, 2022

                   Before Judges Whipple and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Municipal Appeal No. 6215.

                   Matthew Lenza, attorney for appellant.

                   William A. Daniel, Union County Prosecutor, attorney
                   for respondent (Michele C. Buckley, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant William Fish appeals from his convictions for reckless driving,

N.J.S.A. 39:4-96, and operating an unregistered vehicle, N.J.S.A. 39:3-4. In

April 2018, defendant was tried in municipal court and found guilty of both

offenses by Judge Susan MacMullan. In a trial de novo on the record in the Law

Division, Judge John M. Deitch also found defendant guilty of both offenses.

      This matter arises from an incident in which two police officers observed

defendant participating in a car race during which both vehicles were travelling

in excess of seventy-five miles per hour on a residential street with a posted

twenty-five mile-per-hour speed limit. Defendant contends the case should have

been dismissed because the prosecutor failed to provide timely discovery. He

also challenges the decision to suspend his driver's license for sixty days,

claiming that Judge MacMullan and Judge Deitch both erred in concluding that

his conduct was wanton and willful under N.J.S.A. 39:5-31. After carefully

reviewing the record in view of the applicable legal principles, we reject these

contentions and affirm the convictions and sentence substantially for the reasons

set forth in Judge Deitch's thorough and thoughtful written opinion.

                                       I.

      We need only briefly summarize the relevant facts and the protracted

procedural history. On August 14, 2016, Linden Police Department Detective


                                       2                                   A-2027-18
Maurice Rawlins and Officer Wojciech Dziadosz were patrolling the area in a

marked police vehicle. They observed two cars speeding side by side on East

Baltimore Avenue, which is a residential street with a posted twenty-five mile-

per-hour speed limit. Rawlins and Dziadosz both estimated that the speeding

cars were travelling in excess of seventy-five miles per hour. One of the vehicles

was a Nissan that was operated by defendant. The other vehicle in the race was

an Audi. The Audi was alongside defendant's vehicle travelling north in the

southbound lane.

      The officers initiated a traffic stop of both vehicles. The Audi, which was

travelling on the left, cut in front of defendant's vehicle before coming to a halt.

      During the ensuing investigative detention, the Audi driver told police she

had mistakenly thought that her boyfriend—a friend of defendant—was in

defendant's Nissan. She was arrested for an unrelated offense. Defendant during

the stop "pretty much just remained . . . quiet. He didn't really say much about

the incident." He did tell police that "at no time did he . . . feel he was in any

type of harm." Defendant was issued a summons for reckless driving and for

operating an unregistered vehicle.

      On September 7, 2016, defendant appeared for arraignment before Judge

MacMullan and entered a plea of not guilty. Defendant declined the assistance


                                         3                                    A-2027-18
of a public defender, instead electing to represent himself. He would later

change his mind and was appointed counsel. On November 9, 2016, the matter

was adjourned to allow defendant the opportunity to request discovery.

Specifically, defendant intended to subpoena the arresting officer and make a

written request for the recorded body camera footage associated with his arrest.

When the court reconvened on February 22, 2017, defendant had not yet

conveyed written discovery requests, necessitating another adjournment. In all,

the case was relisted three times to allow defendant the opportunity to request

discovery from the State, which defendant appears never to have done.

      In addition, as Judge MacMullan noted in her oral opinion, defendant

"chang[ed] his mind a couple of times" regarding whether to be represented by

an attorney. Defendant appeared before the trial court with his first assigned

counsel on April 19, 2017. Further adjournments followed. Judge MacMullan

summarized the reasons for delay, noting that

            [d]efendant failed to appear on two occasions, thereby
            causing a delay on each occasion. . . . The remainder
            of the adjournments are attributable to the
            administration of the municipal court. There was a lack
            of communication and coordination here that led to the
            matter being listed before a conflicted judge, a
            conflicted prosecutor and a conflicted public defender
            on numerous occasions.




                                       4                                  A-2027-18
      Defendant was eventually tried before Judge MacMullan on April 11,

2018. The State presented testimony from Rawlins and Dziadosz. Defendant

testified in his own defense.   Judge MacMullan found defendant guilty of

reckless driving, N.J.S.A. 39:4-96, and operating an unregistered motor vehicle,

N.J.S.A. 39:3-4. The judge found Rawlins and Dziadosz to be credible and

accorded "great weight" to their testimony. In contrast, Judge MacMullan found

defendant's version of events to be "incredible."     The judge did not "buy

[defendant's account] for a second."

      On the reckless driving conviction, Judge MacMullan sentenced

defendant to a $200 fine, $33 in court costs, and a sixty-day period of driver's

license suspension. 1 She imposed a $30 fine and $24 in court costs on the

conviction for operating an unregistered vehicle.

      Defendant appealed the convictions and sentence to the Law Division. On

November 16, 2018, Judge Deitch issued a thorough and well-reasoned

eighteen-page written opinion finding defendant guilty of both motor vehicle

offenses and imposing the same sentence that had been imposed in municipal


1
  The license suspension was ordered to begin on April 11, 2018. Nothing in
the record before us indicates whether the suspension was stayed pending the
appeal to the Law Division or to the Appellate Division. We therefore do not
know whether defendant has already served the sixty-day license suspension.


                                       5                                  A-2027-18
court. In doing so, Judge Deitch agreed with the witness credibility assessments

and other findings of fact and law that had been made by Judge MacMullan.

This appeal follows.

      Defendant raises the following contentions for our consideration: 2

      POINT I

      WHETHER THE MUNICIPAL COURT ERRED IN NOT
      DISMISSING THE COMPLAINT WHEN THE STATE
      FAILED TO TIMELY PROVIDE DISCOVERY AND TO
      BE READY FOR TRIAL.

      POINT II

      WHETHER THE MUNICIPAL COURT ABUSED ITS
      DISCRETION BY SUSPENDING THE DEFENDANT'S
      DRIVER'S LICENSE WHEN HIS ACTIONS DID NOT
      RISE TO THE LEVEL THAT WOULD MAKE IT WILLFUL
      AND WANTON.
                             II.

      We begin our analysis by acknowledging that the scope of our review is

narrow. We review the trial court's determination of a motion to dismiss for a

clear abuse of discretion. State v. Aloi, 458 N.J. Super. 234, 238 (App. Div.

2019) (quoting State v. Ferguson, 455 N.J. Super. 56, 63 (App. Div. 2018)).


2
  We note that the lawyer who was initially appointed as appellate counsel filed
a Notice of Appeal but thereafter moved to be relieved. The substitute appellate
attorney failed to correct deficiencies in his brief. Appellant's brief was finally
marked "deficient/refused to cure." Although the submitted brief was not
formally accepted by the Clerk's Office for filing, we have read it and rely on it.

                                        6                                    A-2027-18
      Furthermore, we "must uphold the factual findings underlying the trial

court's decision, so long as those findings are 'supported by sufficient credible

evidence in the record.'" State v. Evans, 235 N.J. 125, 133 (2018) (quoting State

v. Elders, 192 N.J. 224, 243 (2007)). "An appellate court 'should give deference

to those findings of the trial judge which are substantially influenced by his [or

her] opportunity to hear and see the witnesses and to have the "feel" of the case,

which a reviewing court cannot enjoy.'" Elders, 192 N.J. at 244. A trial judge's

credibility determinations therefore should be upheld if they are supported by

sufficient, credible evidence. State v. S.S., 229 N.J. 360, 374 (2017) (quoting

State v. Gamble, 218 N.J. 412, 424 (2014)).

      Deference is especially appropriate when, as in this case, two judges have

examined the facts and reached the same conclusion. As the Supreme Court

made clear in State v. Locurto, "[u]nder the two-court rule, appellate courts

ordinarily should not undertake to alter concurrent findings of facts and

credibility determinations made by two lower courts absent a very obvious and

exceptional showing of error." 157 N.J. 463, 474 (1999) (citing Midler v.

Heinowitz, 10 N.J. 123, 128–29 (1952)). Therefore, our review of the factual

and credibility findings of the municipal court and the Law Division "'is

exceedingly   narrow.'"    State   v.   Reece,   222   N.J.   154,   167   (2015)


                                        7                                   A-2027-18
(quoting Locurto, 157 N.J. at 470); see also Meshinsky v. Nicholas Yacht Sales,

Inc., 110 N.J. 464, 475 (1988) (quoting Rova Farms Resort v. Inv'rs Ins. Co. of

Am., 65 N.J. 474, 483–84 (1974)) (observing that appellate courts defer to the

Law Division's credibility findings that were not "wholly unsupportable as to

result in a denial of justice"). However, we are not bound by a trial court's

interpretations of the legal consequences that flow from established facts. See

Manalapan Realty L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995);

State v. Harris, 457 N.J. Super. 34, 43–44 (App. Div. 2018).

                                    A.

      We need only briefly address defendant's contention regarding discovery. 3

The crux of defendant's argument on appeal is that trial court should have

granted his motion to dismiss because the State failed to turn over body worn

camera and dash cam video recordings. Defendant contends, "due to the State's

failure to provide any dash cam or body camera footage, or to find out if there

was any, the matter should have been dismissed." The record fails to show that

defendant ever made a proper request for the video recordings, despite numerous



3
   Defendant's argument to the Law Division regarding discovery was couched
in terms of a speedy trial violation. Defendant has since abandoned that theory.
Cf. Sklodowsky v. Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011) ("An issue
not briefed on appeal is deemed waived.").

                                         8                                A-2027-18
adjournments for that purpose. But even putting that aside, the record clearly

shows that the State did in fact produce the recordings, and that defendant

acknowledged receipt. Specifically, on April 19, 2017, defendant told the court

that he had received the body camera footage from the State but was waiting for

the State to determine whether dash cam video existed. On January 24, 2018,

defendant's counsel confirmed to the court that he had received both the dash

camera and the body camera videos.            In these circumstances, defendant's

discovery contention lacks sufficient merit to warrant further discussion in this

opinion. See R. 2:11-3(e)(2).

                                     B.

      We next turn to defendant's contention that there was no lawful basis upon

which to suspend his driver's license. He contests Judge Deitch's finding that

his conduct was willful and wanton, which is a prerequisite for the suspension

of driving privileges under N.J.S.A. 39:5-31. We disagree and conclude that the

findings made by Judges MacMullan and Deitch are amply supported by

credible evidence in the record.

      Defendant raises a factual challenge and a procedural challenge to the

suspension of his driver's license. As to the factual challenge, he contends the

officers who observed the reckless driving and who testified at trial were not


                                          9                                A-2027-18
credible. He argues, as he did at trial, that he was speeding only because the

Audi was chasing him. Judge MacMullan and Judge Deitch considered and

rejected that defense theory, noting it was contradicted by the officers' testimony

and was not credible. Applying the deferential standard of review under the

"two-court" rule, we do not hesitate to conclude that the judges' credibility

findings are amply supported by the record. See Locurto, 157 N.J. at 474.

      Defendant also contends that both judges misapplied the Supreme Court's

decision in State v. Moran, 202 N.J. 311 (2010). In that case, the Court noted

that a defendant convicted of reckless driving is subject to a license suspension

when he or she "drives a vehicle heedlessly, in a willful or wanton disregard of

the rights or safety of others, in a manner so as to endanger, or be likely to

endanger, a person or property." Id. at 322–23 (quoting N.J.S.A. 39:4-96). The

Court explained that "[a] willful violation of the reckless-driving statute

necessarily involves a state of mind and conduct that exceed reckless driving

itself. Thus, to trigger the license suspension provisions of N.J.S.A. 39:5-31, a

driver must engage in an aggravated form of reckless driving." Ibid.

      The Court then provided an analytical framework to aid courts in

determining whether reckless driving rises to the level of a willful and wanton

violation, providing a non-exhaustive list of relevant factors:


                                       10                                    A-2027-18
            (1) the nature and circumstances of the defendant's
            conduct, including whether the conduct posed a high
            risk of danger to the public or caused physical harm or
            property damage;

            (2) the defendant's driving record, including the
            defendant's age and length of time as a licensed driver,
            and the number, seriousness, and frequency of prior
            infractions;

            (3) whether the defendant was infraction-free for a
            substantial period before the most recent violation or
            whether the nature and extent of the defendant's driving
            record indicates that there is a substantial risk that he
            or she will commit another violation;

            (4) whether the character and attitude of the defendant
            indicate that he or she is likely or unlikely to commit
            another violation;

            (5) whether the defendant's conduct was the result of
            circumstances unlikely to recur;

            (6) whether a license suspension would cause excessive
            hardship to the defendant and/or dependents; and

            (7) the need for personal deterrence.

            [Id. at 328–29.]

      The Court noted that, "[i]t is not necessarily the number of factors that

apply but the weight to be attributed to a factor or factors." Id. at 329. The

Court added that, "[a] municipal court or Superior Court judge must articulate

the reasons for imposing a period of license suspension[ ]" in order to "enhance



                                      11                                  A-2027-18
appellate review" and act as a "safeguard against arbitrariness in sentencing."

Id. at 329–30 (citations omitted).

      Our review of the record shows that both courts appropriately considered

the Moran factors and carefully articulated the reasons for suspending

defendant's driving privileges. 4 We note that Judge MacMullan stressed,

            [Defendant's conduct] is a heedless and willful and
            wanton disregard of the safety [of] others and . . . it was
            guaranteed that they would endanger anybody that
            happened to be walking down that street or riding their
            bike or [driving] their car down the road. They would
            have been killed . . . [Defendant] has a history of failure
            to comply . . . shows a blatant disregard for the safety
            of others, that this was a residential area and there was
            really just no excuse for this horrendous behavior.

      Judge Deitch reached the same conclusion on de novo review, explaining:

            The facts of this case support a conviction for reckless
            driving. Defendant was driving in excess of at least 50
            miles per hour and was driving side by side with
            another vehicle traveling in the wrong lane for at least
            a few blocks in a residential area. Furthermore,

4
   It appears that the only Moran factor the municipal court and Law Division
judges did not expressly consider was the degree of hardship that license
suspension would pose for defendant or his dependents. Because defendant
offers no plausible argument on appeal with respect to this factor, we see no
purpose in remanding for the Law Division judge to address this circumstance.
We are satisfied that judges' analysis fulfilled the purpose underpinning the
listing of relevant circumstances; the judges' thorough and well-articulated
reasoning is sufficiently robust to "enhance appellate review and be a further
safeguard against arbitrariness in sentencing." Moran, 202 N.J. at 330.


                                       12                                  A-2027-18
               Defendant apparently has a paralyzed right arm,
               thereby necessarily impairing his ability to control his
               vehicle. This Court finds that Defendant drive his
               vehicle 'heedlessly, in willful or wanton disregard of
               the rights or safety of others, in a manner so as to
               endanger, or be likely to endanger, a person or
               property.' N.J.S.A. 39:4-96.

      We complete our analysis by recognizing that sentencing determinations

are entitled to deference. State v. Fuentes, 217 N.J. 57, 70 (2014). Considering

all relevant circumstances, we conclude a license suspension was entirely

appropriate.

      To the extent we have not addressed them, any remaining arguments

raised by defendant lack sufficient merit to warrant discussion. R. 2:11-3(e)(2).

As we have noted, it is unclear whether defendant's license suspension was

stayed by reason of defendant's appeal to the Law Division or to us. See supra

note 1. We remand this matter to the Law Division for the sole purpose of

determining whether the court-ordered license suspension has been served. If

not, the Law Division shall take all appropriate steps to ensure that the license

suspension takes effect immediately. We do not retain jurisdiction.

      Affirmed in part and remanded in part.




                                         13                                A-2027-18